Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 1 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 2 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 3 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 4 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 5 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 6 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 7 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 8 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 9 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 10 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 11 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 12 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 13 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 14 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 15 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 16 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 17 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 18 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 19 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 20 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 21 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 22 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 23 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 24 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 25 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 26 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 27 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 28 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 29 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 30 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 31 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 32 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 33 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 34 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 35 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 36 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 37 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 38 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 39 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 40 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 41 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 42 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 43 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 44 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 45 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 46 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 47 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 48 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 49 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 50 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 51 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 52 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 53 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 54 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 55 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 56 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 57 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 58 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 59 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 60 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 61 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 62 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 63 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 64 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 65 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 66 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 67 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 68 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 69 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 70 of 71
Case 19-40439-btf7   Doc 1    Filed 03/01/19 Entered 03/01/19 13:12:51   Desc
                             Petition Page 71 of 71
